Citation Nr: 1001057	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  09-08 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to June 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO). 

The veteran appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in October 
2009.

In January 2008, the Veteran filed a claim for a non-service 
connected pension.  To date, no action has been taken on this 
claim. It is, therefore, referred back to the agency of 
original jurisdiction for appropriate disposition.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was 
previously denied by the RO in November 2002 on the basis 
that his claimed stressors could not be verified.  Though the 
Veteran filed a Notice of Disagreement, he did not initiate 
an appeal of the decision following issuance of the Statement 
of the Case.  

2.  The additional evidence presented since the prior 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for PTSD.


CONCLUSION OF LAW

1.  The prior RO decision of November 2002 denying 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (2009).  To establish 
entitlement to service connection for PTSD a veteran must 
provide: medical evidence diagnosing PTSD; a link, 
established by medical evidence, between current symptoms of 
PTSD and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2009).  

A review of the history of this claim is instructive.  The 
Veteran first sought service connection for PTSD in July 
2000.  This claim was denied in March 2001.  The Veteran 
filed a Notice of Disagreement, and a Statement of the Case 
was issued in July 2001.  Thereafter, instead of filing a 
substantive appeal, the Veteran again sought service 
connection from at the RO level in an August 2001 claim.  The 
RO denied service connection, as it found no credible 
evidence that the Veteran's claimed stressor occurred.  The 
RO informed the Veteran of this decision in a November 2002 
letter.  An attachment to this letter informed the Veteran of 
his right to appeal.  Though the Veteran filed a Notice of 
Disagreement, he did not file a substantive appeal within 60 
days of the issuance of the March 2003 Statement of the Case.  
The November 2002 rating decision thus became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103

The Veteran sought to reopen his claim for PTSD in March 
2007.  In a September 2007 rating decision, the RO declined 
to reopen the case, finding that the evidence that the 
Veteran submitted was not new and material.  This decision 
was confirmed in the February 2009 Statement of the Case.  In 
an April 2009 Supplemental Statement of the Case, the RO 
found that the Veteran had submitted new and material 
evidence, but the Veteran's claim remained denied, as it did 
not meet the requirements for service connection for PTSD.  

A previously denied claim will be reopened if the claimant 
submits new and material evidence.  38 U.S.C.A. § 5108, 
38 C.F.R. § 3.156(a).  Although the RO reopened the Veteran's 
claim in the April 2009 Supplemental Statement of the Case, 
the Board is required to address this particular issue (i.e., 
the new and material claim) in the first instance.  The Board 
has the jurisdiction to address a new and material issue and 
to reach the underlying de novo claim.  If the Board 
determines that new and material evidence has not been 
received, the adjudication of the particular claim ends, and 
further analysis is neither required nor permitted.  Any 
decision that the RO may have made with respect to a new and 
material claim is irrelevant.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
See also, Jackson v Principi, 265 F.3d 1366, 1369 (2001) 
(holding that the Board has a jurisdictional responsibility 
to consider whether it was proper for a claim to be reopened 
regardless of whether the previous action denying the claim 
was appealed to the Board).  

Thus, despite the fact that in the present case the RO has 
already determined that new and material evidence sufficient 
to reopen the Veteran's previously denied claim has been 
received, the Board will proceed to adjudicate this element 
of the appeal in the first instance.

New evidence is defined as evidence not previously submitted 
to agency decision makers, and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Concurrent with his March 2007 claim, the Veteran submitted 
records of his treatment from Dr. John Thompson at the 
Orleans Family Medicine clinic.  Dr. Thompson treated the 
Veteran for many issues, including his chronic depression, 
but Dr. Thompson did not diagnose the Veteran with or treat 
the Veteran for PTSD.  More importantly, records of treatment 
by Dr. Thompson do not speak to the reason for the previous 
final denial, namely that the Veteran's stressors are 
unconfirmed.  

In September 2007, the Veteran submitted a statement 
regarding his stressors.  The Veteran stated that he felt 
guilty following an incident where his fellow soldiers were 
wounded while he was receiving medical treatment.  This 
statement mirrors the earlier stressor that could not be 
verified in the previous final denial.  This statement is 
thus neither new nor material.  

The Veteran again referenced this same stressor in his 
October 2009 hearing.  Specifically, the Veteran spoke of 
four fellow soldiers who were injured by a mine in combat.  
The Veteran was not with his unit as this time, as he injured 
his ankle in a football game and was recuperating.  The 
Veteran states that he suffers from enormous guilt for not 
being able to help his fellow soldiers.  

While the Veteran's testimony is both competent and credible, 
it is repetitive of the earlier evidence that was deemed 
uncorroborated.  His testimony thus does not represent new 
and material evidence.  

Over the course of the appeal, the Veteran has submitted 
additional treatment records from Dr. Thompson and records of 
his diagnosis of and treatment for PTSD from the Batavia, New 
York Vet Center.  Neither of these sets of records are 
material, as they do not speak to the Veteran's stressors.  
Further, the records from the Vet Center are not new, as they 
were considered with his original claim.  

Also, the Veteran's claim does not need to be evaluated as 
one for an acquired psychiatric disorder in general.  In 
February 2009, the Court of Appeals for Veterans Claims 
(Court) ruled that when a claimant seeks service connection 
for PTSD and nothing more, such a claim must be "considered 
a claim for any mental disability that may reasonably be 
encompassed by several factors including: the claimant's 
description of the claim; the symptoms the claimant 
describes, and the information" submitted by the claimant or 
obtained by VA.  Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009).  

Here, though the Veteran has been diagnosed with both major 
depressive disorder and a mood disorder, his case need not be 
reopened.  Unlike service connection for a psychiatric 
disorder in general, service connection for PTSD requires 
that a claimant meet a specific set of elements.  The 
Veteran's claim was previously denied not because the Veteran 
was not suffering from any psychiatric disorder, but instead 
because a separate element of service connection for PTSD 
(credible supporting evidence that the claimed in-service 
stressor occurred) remained unsatisfied.  There is no 
indication from the Court that it intended its holding in 
Clemons to apply beyond service connection claims to those to 
reopen, especially when the previous final denial was not 
prefaced on the fact that the Veteran was not suffering from 
PTSD.  Accordingly, the Clemons decision will not influence 
the Board's action here.  

As the Veteran did not file a substantive appeal following 
his previous denial for service connection for PTSD, the 
Board concludes that the prior RO decision of November 2002 
denying entitlement to service connection is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Board finds that 
the additional evidence presented since the prior decision 
does not raise a reasonable possibility of substantiating the 
claim for service connection for PTSD, and accordingly 
concludes that new and material evidence has not been 
presented to reopen the claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in June 2007, prior to the initial 
adjudication in this matter.  This letter informed the 
Veteran of what evidence was required to substantiate his 
claim and of his and VA's respective duties for obtaining 
evidence.  This same letter defined new and material 
evidence, and it informed the Veteran of what evidence would 
be necessary to substantiate the element of the claim for 
service connection that was found insufficient in the 
previous denial.  The letter thus satisfied the provisions of 
the Kent decision.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The notification requirements of the VCAA have thus 
been satisfied as to both timing and content.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO obtained the Veteran's service treatment records 
and the Veteran's VA outpatient records.  The RO also 
obtained and associated with the claims file the records of 
private medical treatment of which the Veteran apprised the 
RO.  

VA has consistently sought more information from the Veteran 
in order to corroborate his stressors.  Letters sent in July 
2007, October 2007, and March 2008 have all explained to the 
Veteran what kind of information VA seeks, yet, to date, the 
Veteran has not provided the specifics necessary to verify 
his claimed stressor.  The Board notes that the VA's duty to 
assist is not a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Also, a VA compensation and pension examination is not 
required in this case.  The Board may order an examination 
when the record shows that the Veteran has a current 
disability, indicates that this disability may be associated 
with the Veteran's active service, and does not contain 
sufficient evidence for the Board to make a decision on the 
issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates 
that there may be a nexus between the current disability and 
any service related incident, then the Board may order an RO 
to have a claimant examined.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  In this case, without a verifiable 
stressor, any diagnosis of PTSD the Veteran could receive in 
a VA examination would be immaterial, as no nexus could be 
established.  Without such a nexus, the Board may consider 
the medical records already in the file without requiring a 
VA examination.  Accordingly, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for PTSD, and the appeal is 
denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


